Citation Nr: 0802105	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin rash on the 
chest.

2.  Entitlement to service connection for residuals of a 
status post right knee arthropathy. 

3.  Entitlement to an initial compensable rating for 
residuals of a status post left knee medial collateral 
ligament injury. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from June 1992 to 
July 1999 and from October 2001 to April 2004.  He has also 
served in Utah Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for skin rash on the chest and for residuals of status post 
right knee arthropathy.  The RO also granted service 
connection and assigned an initial noncompensable (zero 
percent) rating for residuals of a status post left knee 
medial collateral ligament injury, effective April 21, 2004.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected left knee 
disability as well as the denial of service connection for 
his claimed chest rash and right knee disabilities.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no current diagnosis of a skin condition, 
claimed as a chest rash.

3.  The record contains clear and unmistakable evidence that 
a right knee injury pre-existed the veteran's second period 
of active military service and was not aggravated during 
service but underwent ameliorative surgery therein.

4.  Residuals of a status post left knee medial collateral 
ligament injury are manifested by range of motion with 
flexion greater than 60 degrees and normal extension, pain in 
the knee, crepitus, and no objective findings of arthritis, 
instability, locking pain, joint effusion, or ankylosing of 
the knee joint.


CONCLUSIONS OF LAW

1.  A skin condition, claimed as a chest rash, was not 
incurred in or aggravated by during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).

2.  Residuals of a status post right knee arthropathy were 
not aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).

3.  The schedular criteria for an initial compensable rating 
for residuals of a status post left knee medial collateral 
ligament injury have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  

In this case, the veteran's claim for service connection was 
received in April 2004.  In correspondence dated in May 2004, 
he was notified of the provisions of the VCAA as they pertain 
to the issue of service connection.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

The claim for an initial compensable evaluation for a left 
knee disability is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records have been obtained and 
associated with his claims file.  He has also been provided 
with a contemporaneous VA medical examination of the current 
state of his service-connected left knee disability as well 
as his claimed skin and right knee disabilities.  

The veteran failed to report for a VA examination scheduled 
for May 14, 2007.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2007).  In 
this case, the veteran was informed of his scheduled VA fee-
based examination in a May 2007 letter that was mailed to his 
last known address.  However, he failed to report to the May 
2007 VA fee-based examination and has not shown good cause 
for his failure to report.  Consequently, the Board will 
proceed to evaluate his claims based on the evidence of 
record. 

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1)

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chest Rash

The veteran contends that he currently suffers skin rash on 
his chest as a result of his active military service.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service treatment records dated in June 1997 reflect 
treatment with lotion for tinea versicolor on the posterior 
neck.  March 2004 reflect complaints of a rash on the chest 
and upper torso.  The examiner noted findings of multiple 
macules and diagnosed dermatomycosis tinea versicolor.  

Post-service medical evidence associated with the veteran's 
claims file consists of an August 2004 VA fee-based 
examination report.  In that report, the physician noted that 
the veteran complained of a rash on his chest but 
specifically indicated that on objective examination, there 
was no pathology to render any diagnosis for that claimed 
disability. 

In this case, there is no post-service evidence of a 
diagnosed chest rash disability.  Objective medical findings 
of record failed to find any identifiable skin rash on the 
veteran's chest.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present skin rash on the chest (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 
144 (1992).

For the foregoing reasons, the claim for service connection 
for skin rash on the chest must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

Residuals of a Status Post Right Knee Arthropathy

The veteran contends that he currently suffers from residuals 
of a status post right knee arthropathy that were aggravated 
during his active military service.  Considering the claim in 
light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

A November 1998 service treatment record reflected complaints 
of right knee pain. The veteran indicated that he had hurt 
his knee six years before.  Objective medical findings were 
listed as normal.  

Additional service treatment records contained private 
treatment records dated in May and June 2001 which showed 
that the veteran was treated for right knee strain after a 
rock climbing injury in May 2001 prior to entering his second 
period of active service in October 2001.  While a June 2001 
service periodic medical examination report did not show any 
right knee findings, an October 2001 annual medical 
certificate contained a notation of right knee damage.  An 
October 2001 physical profile also listed a notation of right 
knee pain and instability.  In a November 2001 service 
treatment note, the examiner discussed the veteran's May 2001 
rock climbing injury and diagnosed right knee pain rule out 
meniscal tear with MRI.  It was further noted that the 
veteran had suffered right knee pain and effusion for one 
year in a May 2002 treatment record.  The examiner commented 
that the veteran had a history of a right medial mensical 
injury.  It was further noted that the veteran was a member 
of the Utah National Guard who was going to have a civilian 
scope of the knee prior to activation to Georgia by 
orthopedics.  A September 2002 service record indicated that 
an MRI revealed a medial meniscus tear and detailed that the 
veteran underwent a knee scope with medial meniscus repair.  
Treatment notes dated in October 2002 reflect that the 
veteran received physical therapy.  An October 2002 post-
operative treatment record noted complaints of anterior 
tibial pain, pain of right knee joint, and residual swelling 
that was improving.  A July 2003 treatment record showed that 
the examiner removed all restrictions after the veteran had 
no complaints of pain or other problems.  The examiner noted 
a history of right knee pain status post meniscectomy but 
indicated that the veteran was fit for duty in a January 2004 
service treatment record. 

In a post-service August 2004 VA fee-based examination 
report, the veteran complained of intermittent right knee 
pain, decreased range of motion, stiffness, and swelling.  
Range of motion of the veteran's right knee was measured as 
full extension to zero degrees, and flexion to 140 degrees.  
The examiner indicated that the veteran had crepitus and pain 
on deep palpation in his right knee but noted that the 
veteran had a normal gait with no locking pain, joint 
effusion, or ankylosing of the knee joint.  It was further 
noted that the veteran had no additional pain, fatigue, 
weakness, lack of endurance, or incoordination.  A right knee 
X-ray report revealed normal findings with a notation of a 
loose body.  The examiner diagnosed status postoperative 
right knee scope with residuals of pain.  

In his January 2005 notice of disagreement, the veteran 
indicated that he was a member of the Utah National Guard 
working active duty for special work at the time of his right 
knee rock climbing injury and was advised that the Army would 
become responsible for this injury if he allowed himself to 
be activated.  As noted above, the veteran failed to report 
to an additional VA fee-based musculoskeletal examination 
scheduled in May 2007.
As a preliminary matter, the Board notes that the service 
records only document two periods of active service from June 
1992 to July 1999 and from October 2001 to April 2004.  While 
service records indicate that the veteran was a member of the 
Utah Army National Guard, they do not indicate that any 
additional active duty service in 2001 prior to activation in 
October 2001.

The Board finds that a presumption of soundness does not 
apply in this case.  The veteran's service treatment records 
clearly note and repeatedly acknowledge the existence of a 
preservice left knee injury in May 2001 prior to entrance 
into active service in October 2001.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303(c) (2006).  Having found clear and 
unmistakable evidence of a pre-existing disability, the next 
inquiry is whether there is clear and unmistakable evidence 
that the right knee disability was not aggravated during 
service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the veteran's right knee 
residuals during service resulted in any permanent increase 
in symptoms or underlying disability beyond the ordinary 
progress of the disorder and related surgical treatment.  The 
veteran reported having a right knee injury prior to service, 
he complained of pain in service prior to the surgery, and he 
complained of pain in the area, following the knee scope with 
medial meniscus repair.  However, the objective medical 
evidence in the service treatment records, fails to indicate 
any significant postoperative residuals or identifiable 
pathology which would support a finding of service 
aggravation of the preexisting right knee injury.  Rather, 
the in-service surgery repaired the veteran's right knee 
medial meniscus tear making it possible for the veteran to 
successfully complete his second period of active military 
service.  After the normal post-operative recovery period, 
service treatment records make no reference to a right knee 
disability and specifically reflect that the veteran was fit 
for duty and that he had physical restrictions removed.  
Moreover, the record also includes no competent medical 
opinion establishing that the veteran's current claimed right 
knee disability was aggravated during his active service.  

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current right knee disability was 
aggravated during military service, this claim turns on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for residuals of a status post right knee arthropathy must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Increased Evaluation - Left Knee Disability

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In this case, the veteran currently assigned a noncompensable 
rating for his service-connected left knee disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261 
(2007).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2007).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2007).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Therefore, the veteran's service-connected disability 
residuals of a status post left knee medial collateral 
ligament injury is rated according to the analogous condition 
of limitation of extension of the leg under Diagnostic Code 
5261.

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

5010  Arthritis, due to trauma, substantiated by X-ray 
findings:
Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007)

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° 
or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

5259  Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007)

5260  Leg, limitation of flexion of:
Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)


5261  Leg, limitation of extension of:
Extension limited to 45°  
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, requiring brace  
40
Malunion of:
With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

5263  Genu recurvatum (acquired, traumatic, with 
weakness and   
insecurity in weight-bearing objectively demonstrated)
10
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2007)

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for the veteran's residuals of a status 
post left knee medial collateral ligament injury.

A December 2004 rating action awarded the veteran service 
connection for residuals of a status post left knee medial 
collateral ligament injury.  The findings of an August 2004 
VA fee-based examination were determined to compare favorably 
with a noncompensable rating.  In his January 2005 notice of 
disagreement, the veteran requested a compensable rating.

In the August 2004 VA fee-based examination report, the 
veteran complained of intermittent left knee pain, and a 
restricted range of motion.  He related that symptoms 
occurred about every 6 months, lasting five-to-ten days.  He 
claimed to walk with a limp during flare-ups and reported no 
incapacitation.  Objective examination found left knee range 
of motion in extension to zero degrees, and in flexion to 140 
degrees.  The examiner indicated that the veteran had 
crepitus in his left knee but noted that he had a normal gait 
with no locking pain, joint effusion, or ankylosing of the 
knee joint.  It was further noted that the veteran had no 
additional pain, fatigue, weakness, lack of endurance, or 
incoordination.  A left knee X-ray report revealed normal 
findings.  As noted above, the veteran failed to report to an 
additional VA fee-based musculoskeletal examination scheduled 
in May 2007.

To give the veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating the veteran's left knee disability.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).  

At no time during the course of the appeal has the evidence 
shown limitation of motion in the left knee that meets the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 and 5261.  Extension of the leg has consistently been to 
0 degrees and flexion has consistently been greater than 60 
degrees.  As there are no findings of degenerative arthritis, 
the Board notes that the criteria contained in Diagnostic 
Code 5003 for rating impairment due to arthritis may not be 
used as a basis to rate the veteran's left knee disability.

In addition, the evidence is absent any findings of 
ankylosis; lateral instability or recurrent subluxation; 
dislocated or symptomatic semilunar cartilage; tibia or 
fibula impairment; or genu recurvatum for the assignment of a 
higher or separate rating under alternative rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5262, and 5263.  The Board has also considered whether 
a compensable rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups, is 
warranted.  However, the Board observes that there is no 
objective evidence that the veteran is further limited by 
fatigue, weakness, lack of endurance, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Consequently, a compensable evaluation based upon any of 
these diagnostic codes are not warranted.  Therefore, the 
assignment of a compensable rating for the veteran's service-
connected left knee disability is not warranted.

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial compensable rating for residuals of 
a status post left knee medial collateral ligament injury 
must be denied.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected left knee disability that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to service connection for skin rash on the chest 
is denied.

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to an initial compensable rating for residuals of 
a status post left knee medial collateral ligament injury is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


